Citation Nr: 0123655	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
claims of entitlement to service connection for fibromyalgia, 
and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.  Of 
particular note, under the VCAA, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  This duty may include providing a claimant with a 
medical examination and/or a medical opinion.  See VCAA, 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

The veteran argues that he has fibromyalgia as a result of  
his service.  Specifically, he argues that he has 
fibromyalgia as a result of trauma to his back during basic 
training, during which time several recruits ran over his 
back.  
 
Service medical records show that the veteran received 
periodic treatment for back pain beginning 1975.  His 
diagnoses included chronic low back pain.  The Board also 
notes that the veteran has been granted service connection 
for lumbar arthritis with disc disease and lumbosacral 
strain, productive of loss of motion and recurring attacks of 
intervertebral disc syndrome, currently evaluated as 20 
percent disabling.  

The first diagnosis of fibromyalgia is dated in 1998.  The 
claims file includes a letter from a VA physician, Diane R. 
Counce, M.D, dated in February 1999, in which she notes that 
the veteran reported "a smoldering chronic pain syndrome, 
beginning during basic training in 1972."  Dr. Counce states 
that, "He clinically fits the criteria for fibromyalgia and 
although the etiology is unknown, literature reports mild to 
severe trauma as a potential cause."

The Board notes that Dr. Counce's opinion comes approximately 
18 years after the veteran's separation from service, is not 
accompanied by a rationale or citation to clinical findings 
during service, does not mention specific studies in support 
of her opinion, does not explain the veteran's absence of a 
fibromyalgia diagnosis in the 18 years following service, and 
that her opinion is not shown to have been based upon a 
review of the veteran's service medical records, or other 
detailed and reliable medical history.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  The Board further notes that the veteran has 
been diagnosed with a number of conditions which may be 
related to his complaints, to include probable fibromyositis, 
status post cerebrovascular accident (July 1997), a neck 
fracture (prior to service, in about 1949), arthritis and 
depression.  A discussion of the presence and role, if any, 
of these diseases in the development of the veteran's 
fibromyalgia may be of help in adjudicating this claim.  

Therefore, in view of the veteran's contentions presented 
during this appeal, it is the Board's judgment that another 
examination is required in which the doctor reviews all 
records and addresses the question of the veteran's correct 
diagnosis, and, if applicable, the etiology of his 
fibromyalgia.  38 C.F.R. § 4.2 (2000); Green v. Derwinski, 1 
Vet. App. 121 (1991).  

Finally, the veteran has raised a claim of entitlement to 
TDIU.  The U.S. Court of Appeals for Veterans Claims (Court) 
has long held that if a determination on one issue could have 
a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and the VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, as 
previously discussed, the veteran has raised a claim for 
fibromyalgia which the Board has remanded for an etiological 
opinion.  Of particular note, in her February 1999 letter, 
Dr. Counce stated that the veteran had fibromyalgia, and that 
he was "incapacitated due to his chronic pain."  
Accordingly, the Board finds that the veteran's TDIU claim is 
inextricably intertwined with his service connection claim, 
and that his TDIU claim cannot be fairly adjudicated prior to 
the RO's development of the evidence as set forth in this 
remand.  Therefore, this case is REMANDED for the following 
action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
treatment he has received for 
fibromyalgia since August 1999 (i.e., the 
most recent examination report).  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all such medical records which are not 
currently in the claims folder.  Copies 
of all records obtained should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
examination by a rheumatologist to 
determine whether he currently has 
fibromyalgia.  If so, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's fibromyalgia is 
related to any incident of service.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner must be provided the claims 
folder for review in conjunction with the 
examination.  A copy of this remand 
should also be made available to the 
examiner.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth in a detailed report.

3.  The RO should review the examination 
report and any opinion, and determine if 
they are in compliance with this REMAND.  
If they are not, they should be returned, 
along with the claims file, for immediate 
corrective action.

4.  After the action requested in the 
above paragraphs has been completed, the 
RO should adjudicate the issues of 
entitlement to service connection for 
fibromyalgia, and entitlement to TDIU, on 
the basis of all the evidence of record, 
and all applicable laws, regulations, and 
case law.

5.  If any benefit sought on appeal is 
not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




